Exhibit 10.1
SEPARATION, WAIVER AND GENERAL RELEASE AGREEMENT
This Separation, Waiver and General Release Agreement (referred to herein as
“Agreement” or “Release”) is entered into by and between Teresa South (referred
to herein as “You” or “Releasor”) and HMS Holdings Corp. For purposes of this
Agreement, the term “Company” shall refer to HMS Holdings Corp. and its
corporate affiliates and their respective direct and indirect subsidiaries and
successors and assigns. The Company, together with its past and present parents,
subsidiaries, affiliates, shareholders, owners, partners, members, officers,
directors, representatives, employees, agents, counsel, successors and assigns,
benefit plans, benefit plan trustees and administrators are referred to
collectively herein as the “Releasees.” You and the Releasees shall be referred
to collectively herein as the “Parties” and individually as a “Party.”
WHEREAS, the Parties previously entered into that certain Amended and Restated
Executive Employment Agreement, effective March 29, 2018 (the “Employment
Agreement”), pursuant to which the Company has employed you as its Executive
Vice President, Chief Administrative Officer;
WHEREAS, the Company previously granted you certain nonqualified stock options
and restricted stock units, some of which are unvested and unexercised as of the
date hereof (the “Equity Awards”);
WHEREAS, your employment with the Company will end as of June 30, 2020 (the
“Separation Date”); and
WHEREAS, in accordance with Section 6(b) of the Employment Agreement, the
Company desires to offer you this Agreement in exchange for certain agreements,
warranties, representations and releases on your part contained in this
Agreement;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
1.Nature of Agreement and Non-Admission of Liability
This is an agreement of settlement and compromise, and by entering into this
Agreement none of the Parties agree or concede in any manner whatsoever that
they violated any law or statute of any jurisdiction, breached any duty,
responsibility or contract, or acted improperly in any manner. It is understood
and agreed that nothing in this Agreement shall be interpreted or construed as
the admission of any wrongdoing by any or all the Releasees or by any person or
entity acting for or on behalf of any or all of the Releasees.
2. End of Releasor’s Employment
You agree that, effective as of April 6, 2020, you will resign from your
position as Executive Vice President, Chief Administrative Officer of the
Company and from all other employee, officer, director, manager, and other
positions and associations of any kind with the



--------------------------------------------------------------------------------



Company; provided, however, that your employment with the Company shall not
terminate until the Separation Date. You agree to execute all documents and to
take such further steps as may be required to effectuate such resignation(s).
You agree that during the period commencing on the Effective Date (as defined in
paragraph 15 below) and ending on the Separation Date, you shall assist with the
transition of your current duties and responsibilities, to the extent requested
by the Company’s Chief Executive Officer (the “CEO”). The Company shall continue
to employ you until the Separation Date, and your salary and all benefits will
remain unchanged and your Equity Awards shall continue to vest in accordance
with their terms until such date; provided, however, that you shall no longer
have any leadership or decision-making authority or take any actions, execute
any documents, or make any representations on behalf of the Company. Provided
that you continue to provide services to the Company through the Separation
Date, the Company acknowledges and agrees that your termination of employment
will be as a result of your “Retirement” (as such term is defined in the Equity
Awards), and that your Equity Awards shall remain eligible for continued vesting
in accordance with the terms of the underlying award agreements for such Equity
Awards. You agree that your services shall be available to the Company as needed
through the Separation Date and will be subject to the same policies, standards
of conduct and performance applicable to all officers and managers of the
Company. From the date hereof and until the Separation Date, you shall serve as
a senior advisor to the Company, and you agree to (i) cooperate fully and
provide assistance, at the request of the CEO and upon reasonable notice, in the
orderly transitioning of your duties and responsibilities to such other persons
as the Company shall designate and (ii) thoroughly and diligently perform those
duties and actions which are necessary or appropriate to cause such orderly
transition. You acknowledge and agree that you shall receive no additional
compensation for time spent assisting the Company pursuant to this paragraph 2
other than the compensation and benefits provided for in this Agreement. You
agree that this Agreement fully supersedes any and all prior agreements relating
to your employment with the Company, including, without limitation, the
Employment Agreement (other than the Surviving Provisions and the Restrictive
Covenant Agreement (each as defined below)).
3. No Further Monies are Due to You; Non-Waiver of Certain Rights
Other than the monies to be paid pursuant to paragraph 4 and the Equity Awards,
there are no other monies that you claim are owed to you which relate in any way
to your employment with the Company. This includes, but is not limited to,
salaries, bonuses, commissions, wages, reimbursable business expenses or
contributions to employee benefit plans, vacation or severance pay. Nothing
herein shall be construed or interpreted in any way to: (a) limit or deny your
right to receive any vested employee benefit under a plan of the Company for
which you were or are a participant; (b) alter your right to elect continued
coverage of benefits pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) or any state equivalent law; or (c) limit your ability to
seek and/or collect unemployment insurance benefits (assuming you otherwise
qualify for such benefits).
4. Consideration
A. Prior to the Separation Date, you shall continue to receive your base salary,
less all applicable payroll taxes and withholdings, in accordance with the
Company’s normal payroll practices, and other benefits as in effect immediately
prior to the Effective Date.
Page 2 of 22

--------------------------------------------------------------------------------



B. Provided that you comply with this Agreement, the Restrictive Covenant
Agreement and the Surviving Provisions, do not revoke your signature on this
Agreement (as discussed in paragraph 16), and execute the attached Exhibit B on
(but not before) the Separation Date, or within seven (7) days following the
Separation Date, and do not revoke it, the Company shall (on behalf of the
Releasees) provide you with the following consideration after your termination
of employment:
(i)The Company will pay you an amount equal to twelve (12) times your monthly
base salary (the “Separation Payment”), provided you have not secured another
position with the Company. The Separation Payment shall be paid to you in
bi-weekly payments, beginning on the first full payroll period after the
expiration of the revocation period set forth in paragraph 16 of this Agreement.
Payments of the Separation Payment will be made on the Company’s normal payroll
cycle in accordance with the Company’s regular payroll practices, and are
subject to all statutory deductions required by federal, state and/or local law.
Payments will be reported on a tax Form W-2.
(ii)The Company will pay you a lump-sum amount equal to the difference between
the COBRA coverage premium for the same type of medical, dental and vision
coverage (single, family or other) in which you are enrolled as of the
Separation Date and your employee contribution, which represents the amount the
Company would allocate for such coverage had your coverage remained active for
twelve (12) months. This payment will be made within sixty (60) days of the
termination of your employment and will be taxable and subject to withholding
for all required federal, state and/or local income and employment taxes. You
will be responsible for ensuring the timely payment of your COBRA coverage
premiums.
The Company shall have no obligation to pay the amounts or to provide the
benefits described in this paragraph 4(B) unless you execute and do not revoke
this Agreement and Exhibit B. The amounts payable pursuant to this paragraph
4(B) shall not be treated as compensation under the Company’s 401(k) or other
retirement plan. You acknowledge and agree that you are not otherwise entitled
to the amounts and benefits set forth in this paragraph 4(B).
C. Even if you choose not to sign this Agreement, or if you sign this Agreement
and then revoke your signature (as explained below), you will still be paid your
regular salary through the Separation Date, your accrued but unused paid time
off, if any, for the calendar year in which the Separation Date occurs and any
unreimbursed business expenses, in each case, in accordance with the applicable
Company policies and as may be required by law.
5. Return of Company Property
On or before the Separation Date, you shall return to the Company all Company
property in your possession, custody or control, including all keys, files,
records, equipment (including computer hardware, software, printers, wireless
handheld devices, cellular phones, etc.), and Company Confidential Information
(as defined in paragraph 11(B)) and have left intact with, or delivered intact
to, the Company all electronic Company documents, including those that you
developed or helped to develop during your employment, none of which you will
retain in any
Page 3 of 22

--------------------------------------------------------------------------------



form or medium. Should you later discover additional items described or
referenced in this paragraph 5, you will promptly notify the Company and
return/deliver such items to the Company.
6. Release
In exchange for the consideration provided by the Company under the terms of
this Agreement in paragraph 4(B), you irrevocably and unconditionally release
and discharge the Releasees jointly and severally, from any and all debts,
claims, liabilities, demands and causes of action of every kind, nature and
description, in law, or in equity, which against the Releasees, you, your heirs,
executors, administrators, successors and assigns ever had, now have or
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever, from the beginning of time until the date you sign this
Agreement. You represent that you have not assigned or otherwise transferred any
interest in any claim (or any portion thereof) that is the subject of this
Agreement.
This Release covers, without limitation, any claims of harassment and/or
discrimination on the basis of sex, sexual orientation, gender identification,
pregnancy, disability (including claims concerning a history or record of a
disability, predisposing genetic condition, and claims that you were regarded as
having a disability), handicap, genetic information, race, color, religion,
creed, national origin, ancestry, age, citizenship, ethnic characteristics,
marital status or military/veteran status and also includes, no matter how
denominated or described, any claims under any federal, state or local law,
statute, rule, regulation, ordinance or executive order of discrimination and/or
retaliation and non-payment of wages, bonuses, commissions or other
compensation, including, without limitation, the Age Discrimination in
Employment Act of 1967 (“ADEA”), Older Workers Benefit Protection Act, Employee
Retirement Income Security Act of 1974, Title VII of the Civil Rights Act of
1964, Civil Rights Act of 1866 and/or 1871, 42 U.S.C. § 1981, The Civil Rights
Act of 1991, Rehabilitation Act of 1973, Executive Order 11246, Executive Order
11141, Genetic Information Nondiscrimination Act of 2008, Americans with
Disabilities Act of 1990 (“ADA”), ADA Amendments Act, Family and Medical Leave
Act, Occupational Safety and Health Act, the Employee Polygraph Protection Act,
the Uniformed Services Employment and Reemployment Rights Act, the Equal Pay Act
of 1963, the Lilly Ledbetter Fair Pay Act of 2009, Fair Labor Standards Act,
Worker Adjustment and Retraining Notification Act, Fair Credit Reporting Act,
the National Labor Relations Act, the Labor Management Relations Act, the
Immigration Reform and Control Act, Texas Labor Code Annotated § 21.001 et seq.
(Texas civil rights law), Texas Labor Code Annotated § 21.055 et seq. (Texas
whistleblower protection law), Texas Commission on Human Rights Act, Texas Law
on Communicable Diseases, Texas Breast-Feeding Rights and Policies Law,, and all
other federal, state and local laws, including without any limitation, any
claims of wrongful or tortious discharge or termination, breach of contract,
breach of the implied covenant of good faith and fair dealing, written or oral,
express or implied, breach of promise, public policy, negligence, intentional
infliction of emotional distress, negligent infliction of emotional distress,
assault, battery, false imprisonment, defamation, libel, slander, invasion of
privacy, impairment of economic opportunity, loss of business opportunity,
fraud, misrepresentation, and whistleblower activities, and any claim or damage
arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
Page 4 of 22

--------------------------------------------------------------------------------



state or local law, statute, rule, regulation, ordinance or executive order not
expressly referenced above. This Release does not affect your right to benefits
under the terms of any employee benefit plan in which you participated while
employed by the Company, continuation coverage benefits under COBRA, your right
to enforce the terms of this Agreement, any claim for indemnification to which
you are entitled under the Company’s directors and officers liability insurance
or under the Certificate of Incorporation or By-Laws of the Company or your
rights under the Equity Awards.
This Release does not apply to any claims or rights that may arise after the
date you sign this Release. Excluded from this Release are any claims which
cannot be waived by law, including but not limited to, the right to participate
in an investigation conducted by certain government agencies. You do, however,
waive your right to any monetary recovery from the Company or the Releasees
should any agency (e.g., the Equal Employment Opportunity Commission) pursue any
claims on your behalf, unless otherwise prohibited by law, and provided that you
have not waived any right to, and shall not be precluded from seeking, any
government issued award including any whistleblower award pursuant to Section
21F of the Securities Exchange Act of 1934, as amended, or similar provision.
You represent and warrant that you have not filed any complaint, charge, or
lawsuit against the Company with any government agency or any court.
You agree never to sue the Company or the Releasees in any forum for any claim
covered by the above waiver and release language, except that you may bring a
claim against the Company under the ADEA to challenge this Release. If you
violate this Release by suing the Company or the Releasees, other than under the
ADEA or as otherwise set forth above, you shall be liable to the Company and/or
the Releasees for their reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Nothing in this Release is intended
to reflect any Party’s belief that your waiver of claims under ADEA is invalid
or unenforceable, it being the interest of the Company and you that such claims
are waived.
The Parties intend this Release to be construed and interpreted to the fullest
extent permitted by law as a general release. The terms of this Agreement are
accepted by you as full and complete resolution, accord and satisfaction of any
and all claims, demands or grievances you have made against, and/or could have
made against any of the Releasees.
7. Acknowledgements
You acknowledge that you have no knowledge of any violations by the Company of
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the
Fair Debt Collection Practices Act, the civil or criminal provisions of the
federal False Claims Act, the Civil Monetary Penalties Statute, Titles XVIII and
XIX of the Social Security Act (the Medicare and Medicaid statutes), the Health
Care Benefit Program False Statements Statute, the Health Care Fraud Statute,
any and all of the statutory provisions referenced in the Federal Health Care
Offense Definitions Statute, or any other federal or state laws relating to
negligence, fraud and abuse in health care (collectively, the “Health Care
Laws”), or the Sarbanes Oxley Act. You have received instruction from the
Company on how to report claims or violations under the Health Care Laws and the
Sarbanes Oxley Act, and as of the date of executing this Agreement, have no
claims to report under the Health Care Laws or the Sarbanes Oxley Act. You
further
Page 5 of 22

--------------------------------------------------------------------------------



certify that you have not reported to any government authority or other entity
any such healthcare or securities compliance concerns, issues, and/or violations
or potential violations, which remain unanswered or unresolved. Furthermore, in
connection with the foregoing acknowledgements, you have signed the Corporate
Compliance Statement - Return of Company Property & Information document,
attached to this agreement as Exhibit A, and hereby affirm the representations
therein.
8. Non-Waiver or Release of Subsequent Rights or Claims
Nothing contained herein is intended to or shall constitute a waiver or release
of any rights or claims that arise after the date you sign this Agreement.
9. Non-Waiver of Rights Under this Agreement
Nothing herein is intended to or constitutes a waiver of any rights the Parties
may have under this Agreement.
10. Representations and Warranties
As a material part of this Agreement, you make the following representations and
warranties:
A. You have not commenced or asserted an administrative charge or complaint, and
you have not commenced or asserted, and shall not commence or assert, any
lawsuit, arbitration, claim or legal proceeding, against any or all of the
Releasees that is designed to remedy or seek redress for any right or rights
waived and/or released by this Agreement.
B. You agree to keep confidential all information relating to this Agreement,
including its negotiation, terms and existence. You may communicate or publish
any information relating to this Agreement to your immediate family (defined
herein as parents, siblings, parents-in-law, spouse, domestic partner or
children), legal and financial representatives, and tax preparer. Before such
information is disclosed by you to any such person(s), however, you shall advise
such person(s) that the information they will receive is to be kept
confidential, and such person(s) must agree to maintain the confidentiality of
the information they receive.
C. You are not aware of any facts or circumstances suggesting that the Company
has engaged in any wrongful or unlawful conduct.
11. Restrictive Covenants.
A. Non-Disparagement
You will not make or cause to be made or published any statement, written or
oral, directly or indirectly, which is intended to or has the effect of having
any negative impact on the Company, its business or reputation in the
marketplace or otherwise, subject to your rights in paragraphs 11(D) and 11(E).
Page 6 of 22

--------------------------------------------------------------------------------



B. Surviving Provisions; Confidentiality
You acknowledge and agree to honor and abide by your obligations under Section 8
(Restrictive Covenants), Section 9 (Cooperation), and Section 10 (Miscellaneous)
of the Employment Agreement and the restrictive covenants in Appendix A of your
Equity Awards (such sections of the Employment Agreement and Equity Awards
collectively are referred to herein as, the “Surviving Provisions”, and shall
survive the termination of your employment with the Company and the Employment
Agreement and the Equity Awards and shall remain in full force and effect). You
further acknowledge that as a condition of your employment with the Company, you
previously entered into a Noncompetition, Nonsolicitation, Proprietary and
Confidential Information and Developments Agreement (the “Restrictive Covenant
Agreement”), a copy of which is being provided to you with this Agreement, and
the provisions of which are incorporated herein by reference. You agree that the
terms of the Restrictive Covenant Agreement and the Surviving Provisions shall
continue by their own terms in full force and effect. You agree that the terms
of the Restrictive Covenant Agreement and the Surviving Provisions are
reasonable and that the consideration set forth in this Agreement shall also be
considered additional consideration for your ratification of the Restrictive
Covenant Agreement and the Surviving Provisions. In addition, you acknowledge
your duty to keep confidential Protected Health Information within the meaning
of federal HIPAA regulations, including, but not limited to, any
patient-specific information derived from medical or financial records or from
electronic data files used in Company’s business operations. Under the terms of
this Agreement, the restrictive covenants and confidentiality obligations to the
Company survive the execution of this Agreement. You acknowledge that your
adherence to the terms of the Restrictive Covenant Agreement, the Surviving
Provisions, and compliance with your above-referenced obligations to keep
confidential Protected Health Information within the meaning of federal HIPAA
regulations is important to the Company’s business. You agree to familiarize
yourself with the provisions of the Restrictive Covenant Agreement, the
Surviving Provisions, and the federal HIPAA regulations, as your violation of
these confidentiality obligations may subject you to liability.
You further acknowledge and agree that you have a common law duty of
confidentiality to the Company that prevents you from using the Company’s
confidential information during or after employment, except on the Company’s
behalf. You agree that you will not disclose to any person or entity any
Confidential Information relating to the Company or its past or present
partners, shareholders, owners, officers, directors or employees. For the
purposes of this Agreement, the term “Confidential Information” shall mean
information not in the public domain relating to the Company’s past or present
clients, business processes or methods, its trade secrets, marketing,
promotional, public relations or other plans, or other information involving the
Company; the Company’s financial, payroll or wage information; or any personal
matters of any partner, shareholder, owner, officer, director or employee of the
Company.
C. Nothing in this Agreement, including paragraphs 11(A) through 11(B), shall be
construed to prevent you (or any of the Releasees) from testifying truthfully,
under oath, about any matter, if required to do so in any legal proceeding.
D. Nothing in this Agreement shall be construed to limit your right to initiate
communications with, or participate or cooperate in any investigation conducted
by, any federal, state or local government agency or regulatory authority, even
if the subject matter of the
Page 7 of 22

--------------------------------------------------------------------------------



communication or investigation concerns a right, claim or matter waived or
released by this Agreement.
E. Nothing in this Agreement prohibits you from reporting possible violations of
state or federal law or regulation to any government agency, regulator, or legal
authority, or making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. You are not
required to notify the Company that you have made any such reports or
disclosures; provided, however, that nothing herein authorizes the disclosure of
information you obtained through a communication that was subject to the
attorney-client privilege, unless disclosure of the information would otherwise
be permitted by an applicable law or rule. Further, pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret as
defined in the Economic Espionage Act that (i) is made (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal; and
(y) does not disclose the trade secret, except pursuant to court order.”
F. You understand and agree that you shall not after your Separation Date
contact or communicate with employees of the Company, other than the Company’s
Chief Legal Officer or its Chief Human Resources Officer, with regard to the
subject matter of this Agreement. Nothing herein shall preclude you from
discussing in general terms your duties and responsibilities while at the
Company.
12. Cooperation
Following the Separation Date, you agree to cooperate with the Company in regard
to the transition of the business matters you handled on behalf of the Company.
You also agree to reasonably cooperate with the Company and its counsel in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate in any
way to events or occurrences that transpired while you were employed by the
Company, subject to your rights in paragraphs 11(D) and 11(E) above. Your
cooperation in connection with such claims or actions will include, but not be
limited to, being available to meet with the Company’s counsel to prepare for
discovery, trial, or any legal proceeding, and to act as a witness on behalf of
the Company at mutually convenient times. The Company will reimburse you for all
reasonable, pre-approved out-of-pocket costs and expenses (but not including
attorneys’ fees and costs) that you incur and will compensate you at an hourly
rate based on the base salary paid to you at the time of your separation (which
is intended to be a fair and reasonable estimate of the total value of your lost
time and is not intended to influence or in any way alter the substance of any
testimony you may provide) in connection with your performance of your
obligations under this paragraph of the Agreement, to the extent permitted by
law.
Page 8 of 22

--------------------------------------------------------------------------------



13. Remedy in the Event of a Breach
In the event you breach any portion, or challenge the enforceability, of this
Agreement, Appendix A of the Equity Awards, or the Restrictive Covenant
Agreement, you shall immediately, upon written demand, return to the Company all
monies paid to you pursuant to this Agreement (except the payment(s) set forth
in paragraphs 4(A) and 4(C)) and the Company shall retain all rights to pursue
legal and equitable remedies to: (i) enforce the terms of this Agreement, the
Equity Awards, and the Restrictive Covenant Agreement, (ii) recover attorneys’
fees, expenses and costs the Company incurs in connection with any such action,
and/or (iii) recover any and all other damages to which the Company may be
entitled at law or in equity as a result of a breach of this Agreement, the
Equity Awards or the Restrictive Covenant Agreement..
14. Additional Representations
By signing this Agreement, you further acknowledge, understand, and agree that
by signing this Agreement, you are knowingly and voluntarily agreeing to waive
and release, among other claims, any and all claims under the ADEA and the Older
Workers Benefit Protection Act you have had or may have against the Company
and/or the Releasees. Further, you understand and agree that:
A. You will have a period of twenty-one (21) calendar days from the date you
receive this Agreement to review and deliberate whether or not to sign it, any
or all of which period you may waive;
B. You are hereby advised to consult with an attorney before executing this
Agreement;
C. You have carefully read and understand the terms of this Agreement, and have
had a full and fair opportunity to review this Agreement with an attorney of
your choice;
D. You have signed this Agreement freely and voluntarily and without fraud,
duress or coercion and with full knowledge and understanding of its terms and of
its significance and consequences and of the rights relinquished, surrendered,
released and discharged hereunder; and
E. The only consideration for signing this Agreement is stated herein, and no
other promise, agreement or representation of any kind has been made to you by
any person or entity whatsoever to cause you to sign this Agreement.
15. Manner of Acceptance
In order to accept the terms of this Agreement, you must return a signed copy to
the Company (at the address set forth in paragraph 17 hereof) by the
twenty-first (21st) calendar day after the date you receive this Agreement. In
the event a timely acceptance is made, and you do not revoke your signature
pursuant to paragraph 16, the Company shall provide the consideration described
in paragraph 4(B).
Page 9 of 22

--------------------------------------------------------------------------------



In the event the twenty-first (21st) day falls on a Saturday, Sunday or on a day
that the Company’s corporate office is closed, your time to accept the terms of
this Agreement shall be extended until the next regular business day that the
Company’s office is open.
If you do not revoke your signature to this Agreement, the eighth (8th) day
after your date of acceptance will be the effective date of this Agreement (the
“Effective Date”).
16. Right to Revoke
You may revoke your signature (thereby rescinding your acceptance of the terms
of this Agreement) within seven (7) calendar days from the date on which you
sign this Agreement. If the seventh (7th) day falls on a Saturday, Sunday or on
a day that the Company’s corporate office is closed, your time to revoke your
signature shall be extended until the next regular business day that the
Company’s corporate office is open. In the event you wish to revoke your
signature, you must give written notice to that effect pursuant to paragraph 17
hereof. If you timely revoke your signature on this Agreement, or if you do not
timely sign and return this Agreement to the Company (pursuant to paragraph 15),
this Agreement shall be null, void and of no effect, and you shall not be
entitled to any of the consideration described in paragraph 4(B).
17. Addresses for Notices
Any notice required pursuant to this Agreement shall be sent via registered
mail, return receipt requested, or overnight mail with delivery confirmation to
the following addresses:
If to the Company: HMS, 5615 High Point Drive, Irving, Texas 75038, Attention:
Meredith Bjorck, Chief Legal Officer
If to You: [***]
Any Notice sent in accordance with this paragraph shall be deemed effective upon
receipt. Notwithstanding anything to the contrary contained herein, at any time
after the execution of this Agreement any Party may modify the address(es)
(including telephone number(s)) to which it desires notices to be sent by
advising the other, in writing as provided in this paragraph. Such modification
shall be deemed effective upon receipt.
18. General Legal Matters
A.The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision hereof. In the
event any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, unlawful or unenforceable, it shall be severed from
the Agreement, and the court shall be permitted to redraft the language so as to
conform the severed language to the Parties’ intent. If any provision, or
portion thereof, of this Agreement is determined to be invalid under applicable
statute or rule of law, only such provision, and only to the extent determined
to be invalid, shall be deemed omitted from this Agreement, the remainder of
which shall remain in full force and effect. In the event the general release
provisions of this Agreement are determined to be invalid, you shall immediately
execute a modified general release that is valid that shall be effective as of
the date this Agreement becomes effective.
Page 10 of 22

--------------------------------------------------------------------------------



B. This Agreement (including the exhibits attached hereto), the Restrictive
Covenant Agreement, and the Surviving Provisions reflect the entire agreement
among the Parties relating to the matters set forth herein and relating to your
employment. With the exception of the agreements described in paragraph 11(B),
which agreements shall remain in full force and effect in accordance with their
respective terms and conditions, any other agreements, understandings, promises
or commitments among the Parties are superseded by this Agreement. This
Agreement (including the exhibits attached hereto) has been negotiated, drafted
and reviewed by the Parties and/or their designated counsel. No language herein
shall be construed for or against the interests of any Party on the ground that
either Party was the proponent or draftsperson thereof. This Agreement may not
be changed unless the change is in writing and signed by you and the Company.
C. This Agreement will be governed by and construed as a sealed instrument under
and in accordance with the laws of the State of Texas without regard to
conflicts of law provisions. Any action, suit or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Agreement must be commenced only in a court of the State of Texas (or, if
appropriate, a federal court located within the State of Texas) and the Company
and you each consent to the jurisdiction of such a court. With respect to any
such court action, the Company and you (i) submit to the personal jurisdiction
of such courts; (ii) consent to service of process by the means specified under
paragraph 17; (iii) waive any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction, inconvenient
forum, or service of process; and (iv) agree that the Company may seek
injunctive relief in a court of law to enforce the restrictive covenants set
forth in the Restrictive Covenant Agreement. THE COMPANY AND YOU EACH HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS AGREEMENT.
D. Paragraph headings used in this Agreement are for informational purposes only
and shall not be construed or interpreted as part of this Agreement. Usage of
the singular shall include the plural and vice versa. Use of male pronouns shall
be read to include the female and vice versa.
E. Except for the specific representations expressly made by the Company in this
Agreement, you specifically disclaim that you are relying upon or have relied
upon on any communications, promises, statements, inducements, or
representation(s) that may have been made, orally or in writing, regarding the
subject matter of this Agreement. The Parties represent that they are relying
solely and only on their own judgment in entering into this Agreement.
F. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if and to the extent applicable,
and will be interpreted and applied in a manner consistent with that intention.
Toward that end, unless permitted sooner by Section 409A of the Code, severance
amounts otherwise payable within six (6) months after termination of employment
will be deferred until and become payable on the first (1st) day of the seventh
(7th) month following termination of employment. Further, to the extent Section
409A of the Code is applicable, the phrase “termination of employment” shall
have the same meaning as a “separation from service” as defined in Section 409A
of the Code and its accompanying
Page 11 of 22

--------------------------------------------------------------------------------



regulations. Notwithstanding any provision of this Agreement, to the extent
required by Section 409A, if the time period in which this Agreement may be
signed and revoked spans two (2) taxable years, the Separation Payments shall be
made or commence in the latter year.
G. This Agreement can be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument for
the same effect as if all Parties hereto had signed the same signature page. A
facsimile or e-mail copy of any Party’s signature shall be deemed as legally
binding as the original signature.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Page 12 of 22

--------------------------------------------------------------------------------







PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


I hereby provide this Separation, Waiver and General Release Agreement as of the
date set forth below and acknowledge that my execution of this Separation,
Waiver and General Release Agreement is in further consideration of the
separation benefits that I acknowledge I would not be entitled to if I did not
sign it. I intend this Separation, Waiver and General Release Agreement to
become a binding agreement between the Company and me if I do not revoke my
acceptance within seven (7) days of the date set forth next to my signature
below. My signature below means that I have read this Agreement and agree and
consent to all of the terms and conditions contained in this Release.




RELEASOR:

/s/ Teresa South4/6/2020Teresa SouthDate






FOR THE RELEASEES:


/s/ David Alexander   
By: David Alexander
Title: Senior Vice President
Chief Human Resources and Compliance Officer
















Page 13 of 22

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]
Page 14 of 22

--------------------------------------------------------------------------------



EXHIBIT B


Waiver and General Release Agreement


        This Waiver and General Release Agreement (“Release”), entered into by
and between Teresa South (referred to herein as “You” or “Releasor”) and HMS
Holdings Corp. For purposes of this Release, the term “Company” shall refer to
HMS Holdings Corp and its corporate affiliates and their respective direct and
indirect subsidiaries and successors and assigns. Terms used in this Release
with initial capital letters that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Separation, Waiver and General
Release Agreement, dated _________, 2020, by and between you and the Company
(the “Agreement”). The Company, together with its past and present parents,
subsidiaries, affiliates, shareholders, owners, partners, members, officers,
directors, representatives, employees, agents, counsel, successors and assigns,
benefit plans, benefit plan trustees and administrators are referred to
collectively herein as the “Releasees.” You and the Releasees shall be referred
to collectively herein as the “Parties” and individually as a “Party.”


        WHEREAS, you and the Company are parties to the Agreement; and


        WHEREAS, paragraph 4(B) of the Agreement provides that you will be
entitled to certain payments and benefits if you sign a release of claims
agreement;


        NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows: 


1. Nature of Agreement and Non-Admission of Liability
This is an agreement of settlement and compromise, and by entering into this
Release none of the Parties agree or concede in any manner whatsoever that they
violated any law or statute of any jurisdiction, breached any duty,
responsibility or contract, or acted improperly in any manner. It is understood
and agreed that nothing in this Release shall be interpreted or construed as the
admission of any wrongdoing by any or all the Releasees or by any person or
entity acting for or on behalf of any or all of the Releasees.
2. Release
In exchange for the consideration provided by the Company under the terms of the
Agreement in paragraph 4(B), you irrevocably and unconditionally release and
discharge the Releasees jointly and severally, from any and all debts, claims,
liabilities, demands and causes of action of every kind, nature and description,
in law, or in equity, which against the Releasees, you, your heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may have for, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date you sign this Release. You
represent that you have not assigned or otherwise transferred any interest in
any claim (or any portion thereof) that is the subject of this Release.
Page 15 of 22

--------------------------------------------------------------------------------



This Release covers, without limitation, any claims of harassment and/or
discrimination on the basis of sex, sexual orientation, gender identification,
pregnancy, disability (including claims concerning a history or record of a
disability, predisposing genetic condition, and claims that you were regarded as
having a disability), handicap, genetic information, race, color, religion,
creed, national origin, ancestry, age, citizenship, ethnic characteristics,
marital status or military/veteran status and also includes, no matter how
denominated or described, any claims under any federal, state or local law,
statute, rule, regulation, ordinance or executive order of discrimination and/or
retaliation and non-payment of wages, bonuses, commissions or other
compensation, including, without limitation, the Age Discrimination in
Employment Act of 1967 (“ADEA”), Older Workers Benefit Protection Act, Employee
Retirement Income Security Act of 1974, Title VII of the Civil Rights Act of
1964, Civil Rights Act of 1866 and/or 1871, 42 U.S.C. § 1981, The Civil Rights
Act of 1991, Rehabilitation Act of 1973, Executive Order 11246, Executive Order
11141, Genetic Information Nondiscrimination Act of 2008, Americans with
Disabilities Act of 1990 (“ADA”), ADA Amendments Act, Family and Medical Leave
Act, Occupational Safety and Health Act, the Employee Polygraph Protection Act,
the Uniformed Services Employment and Reemployment Rights Act, the Equal Pay Act
of 1963, the Lilly Ledbetter Fair Pay Act of 2009, Fair Labor Standards Act,
Worker Adjustment and Retraining Notification Act, Fair Credit Reporting Act,
the National Labor Relations Act, the Labor Management Relations Act, the
Immigration Reform and Control Act, Texas Labor Code Annotated § 21.001 et seq.
(Texas civil rights law), Texas Labor Code Annotated § 21.055 et seq. (Texas
whistleblower protection law), Texas Commission on Human Rights Act, Texas Law
on Communicable Diseases, Texas Breast-Feeding Rights and Policies Law, and all
other federal, state and local laws, and including without any limitation, any
claims of wrongful or tortious discharge or termination, breach of contract,
breach of the implied covenant of good faith and fair dealing, written or oral,
express or implied, breach of promise, public policy, negligence, intentional
infliction of emotional distress, negligent infliction of emotional distress,
assault, battery, false imprisonment, defamation, libel, slander, invasion of
privacy, impairment of economic opportunity, loss of business opportunity,
fraud, misrepresentation, and whistleblower activities, and any claim or damage
arising out of your employment with and/or separation from the Company
(including a claim for retaliation) under any common law theory or any federal,
state or local law, statute, rule, regulation, ordinance or executive order not
expressly referenced above. This Release does not affect your right to benefits
under the terms of any employee benefit plan in which you participated while
employed by the Company, continuation coverage benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), your right to enforce the
terms of the Agreement, any claim for indemnification to which you are entitled
under the Company’s directors and officers liability insurance or under the
Certificate of Incorporation or By-Laws of the Company or your rights under the
Equity Awards.
This Release does not apply to any claims or rights that may arise after the
date you sign this Release. Excluded from this Release are any claims which
cannot be waived by law, including but not limited to, the right to participate
in an investigation conducted by certain government agencies. You do, however,
waive your right to any monetary recovery from the Company or the Releasees
should any agency (e.g., the Equal Employment Opportunity Commission) pursue any
claims on your behalf, unless otherwise prohibited by law, and provided that you
have not waived any right to, and shall not be precluded from seeking, any
Page 16 of 22

--------------------------------------------------------------------------------



government issued award including any whistleblower award pursuant to Section
21F of the Securities Exchange Act of 1934, as amended, or similar provision.
You represent and warrant that you have not filed any complaint, charge, or
lawsuit against the Company with any government agency or any court.
You agree never to sue the Company or the Releasees in any forum for any claim
covered by the above waiver and release language, except that you may bring a
claim against the Company under the ADEA to challenge this Release. If you
violate this Release by suing the Company or the Releasees, other than under the
ADEA or as otherwise set forth above, you shall be liable to the Company and/or
the Releasees for their reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Nothing in this Release is intended
to reflect any party’s belief that your waiver of claims under ADEA is invalid
or unenforceable, it being the interest of the Company and you that such claims
are waived.


The Parties intend this Release to be construed and interpreted to the fullest
extent permitted by law as a general release. The terms of this Release are
accepted by you as full and complete resolution, accord and satisfaction of any
and all claims, demands or grievances you have made against, and/or could have
made against any of the Releasees.


3. Acknowledgements
You acknowledge that you have no knowledge of any violations by the Company of
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), the
Fair Debt Collection Practices Act, the civil or criminal provisions of the
federal False Claims Act, the Civil Monetary Penalties Statute, Titles XVIII and
XIX of the Social Security Act (the Medicare and Medicaid statutes), the Health
Care Benefit Program False Statements Statute, the Health Care Fraud Statute,
any and all of the statutory provisions referenced in the Federal Health Care
Offense Definitions Statute, or any other federal or state laws relating to
negligence, fraud and abuse in health care (collectively, the “Health Care
Laws”), or the Sarbanes Oxley Act. You have received instruction from the
Company on how to report claims or violations under the Health Care Laws and the
Sarbanes Oxley Act, and as of the date of your executing this Release, you have
no claims to report under the Health Care Laws or the Sarbanes Oxley Act. You
further certify that you have not reported to any government authority or other
entity any such healthcare or securities compliance concerns, issues, and/or
violations or potential violations, which remain unanswered or unresolved.
Furthermore, in connection with the foregoing acknowledgements, you have signed
the Corporate Compliance Statement - Return of Company Property & Information
document, attached to the Agreement as Exhibit A, and hereby reaffirm the
representations therein.
4. Non-Waiver or Release of Subsequent Rights or Claims
Nothing contained herein is intended to or shall constitute a waiver or release
of any rights or claims that arise after the date you sign this Release.
Page 17 of 22

--------------------------------------------------------------------------------



5. Non-Waiver of Rights Under this Release
Nothing herein is intended to or constitutes a waiver of any rights the Parties
may have under this Release.
6. Representations and Warranties
As a material part of this Release, you make the following representations and
warranties:
A. You have not commenced or asserted an administrative charge or complaint, and
you have not commenced or asserted, and shall not commence or assert, any
lawsuit, arbitration, claim or legal proceeding, against any or all of the
Releasees that is designed to remedy or seek redress for any right or rights
waived and/or released by this Release.
B. You agree to keep confidential all information relating to this Release,
including its negotiation, terms and existence. You may communicate or publish
any information relating to this Release to your immediate family (defined
herein as parents, siblings, parents-in-law, spouse, domestic partner or
children), legal and financial representatives, and tax preparer. Before such
information is disclosed by you to any such person(s), however, you shall advise
such person(s) that the information they will receive is to be kept
confidential, and such person(s) must agree to maintain the confidentiality of
the information they receive.
C. You are not aware of any facts or circumstances suggesting that the Company
has engaged in any wrongful or unlawful conduct.
7. Remedy in the Event of a Breach
In the event you breach any portion, or challenge the enforceability, of this
Release, Appendix A of the Equity Awards, or the Restrictive Covenant Agreement,
you shall immediately, upon written demand, return to the Company all monies
paid to you pursuant to the Agreement (except the payment(s) set forth in
paragraphs 4(A) and 4(C) of the Agreement) and the Company shall retain all
rights to pursue legal and equitable remedies to: (i) enforce the terms of the
Agreement, this Release, the Equity Awards, and the Restrictive Covenant
Agreement, (ii) recover attorneys’ fees, expenses and costs the Company incurs
in connection with any such action, and/or (iii) recover any and all other
damages to which the Company may be entitled at law or in equity as a result of
a breach of this Release, the Agreement, the Equity Awards or the Restrictive
Covenant Agreement.
8. Additional Representations
By signing this Release, you further acknowledge, understand, and agree that by
signing this Release, you are knowingly and voluntarily agreeing to waive and
release, among other claims, any and all claims under the ADEA and the Older
Workers Benefit Protection Act you have had or may have against the Company
and/or the Releasees. Further, you understand and agree that:
A. You may not sign this Release until after the close of business on the
Separation Date;
Page 18 of 22

--------------------------------------------------------------------------------



B. You are hereby advised to consult with an attorney before executing this
Release;
C. You have carefully read and understand the terms of this Release, and have
had a full and fair opportunity to review this Release with an attorney of your
choice;
D. You have signed this Release freely and voluntarily and without fraud, duress
or coercion and with full knowledge and understanding of its terms and of its
significance and consequences and of the rights relinquished, surrendered,
released and discharged hereunder; and


E. The only consideration for signing this Release is stated herein, and no
other promise, agreement or representation of any kind has been made to you by
any person or entity whatsoever to cause you to sign this Release.


9. Manner of Acceptance
In order to accept the terms of this Release, you must return a signed copy to
the Company (at the address set forth in paragraph 11 hereof) on or within seven
(7) calendar days after the Separation Date (provided that you may not sign this
Release until after the close of business on the Separation Date). In the event
a timely acceptance is made, and you do not revoke your signature pursuant to
paragraph 10, the Company shall provide the consideration described in paragraph
4(B) of the Agreement.
In the event the seventh (7th) day falls on a Saturday, Sunday or on a day that
the Company’s corporate office is closed, your time to accept the terms of this
Release shall be extended until the next regular business day that the Company’s
corporate office is open.
If you do not revoke your signature to this Release, the eighth (8th) day after
your date of acceptance will be the effective date of this Release.
10. Right to Revoke
You acknowledge that you were previously given a period of twenty-one (21)
calendar days within which to review and consider the provisions of this
Release. You may revoke your signature (thereby rescinding your acceptance of
the terms of this Release) within seven (7) calendar days from the date on which
you sign this Release. If the seventh (7th) day falls on a Saturday, Sunday or
on a day that the Company’s corporate office is closed, your time to revoke your
signature shall be extended until the next regular business day that the
Company’s corporate office is open. In the event you wish to revoke your
signature, you must give written notice to that effect pursuant to paragraph 11
hereof. If you timely revoke your signature on this Release, or if you do not
timely sign and return this Release to the Company (pursuant to paragraph 9),
this Release shall be null, void and of no effect, and you shall not be entitled
to any of the consideration described in paragraph 4(B) of the Agreement.
Page 19 of 22

--------------------------------------------------------------------------------



11. Addresses for Notices
Any notice required pursuant to this Release shall be sent via registered mail,
return receipt requested, or overnight mail with delivery confirmation to the
following addresses:
If to the Company: HMS, 5615 High Point Drive, Irving, Texas 75038, Attention:
Meredith Bjorck, Chief Legal Officer.
If to You: [***]
Any Notice sent in accordance with this paragraph shall be deemed effective upon
receipt. Notwithstanding anything to the contrary contained herein, at any time
after the execution of this Release any Party may modify the address(es)
(including telephone number(s)) to which it desires notices to be sent by
advising the other, in writing as provided in this paragraph. Such modification
shall be deemed effective upon receipt.
12. General Legal Matters
A. The invalidity or unenforceability of any provision of this Release shall not
affect the validity or enforceability of any other provision hereof. In the
event any provision of this Release is determined by a court of competent
jurisdiction to be invalid, unlawful or unenforceable, it shall be severed from
the Release, and the court shall be permitted to redraft the language so as to
conform the severed language to the Parties’ intent. If any provision, or
portion thereof, of this Release is determined to be invalid under applicable
statute or rule of law, only such provision, and only to the extent determined
to be invalid, shall be deemed omitted from this Release, the remainder of which
shall remain in full force and effect. In the event the general release
provisions of this Release are determined to be invalid, you shall immediately
execute a modified general release that is valid that shall be effective as of
the date this Release becomes effective.
B. This Release, together with the Agreement, reflects the entire agreement
among the Parties relating to the matters set forth herein and relating to your
employment. With the exception of the Agreement, the agreements described in
paragraphs 11(D) and 11(E) of the Agreement and any Equity Award that you may
have received during your employment, which agreements shall remain in full
force and effect in accordance with their respective terms and conditions, any
other agreements, understandings, promises or commitments among the Parties are
superseded by this Release. This Release, together with the Agreement, has been
negotiated, drafted and reviewed by the Parties and/or their designated counsel.
No language herein shall be construed for or against the interests of any Party
on the ground that either Party was the proponent or draftsperson thereof. This
Release may not be changed unless the change is in writing and signed by you and
the Company.
C. This Release will be governed by and construed as a sealed instrument under
and in accordance with the laws of the State of Texas without regard to
conflicts of law provisions. Any action, suit or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Release must be commenced only in a court of the State of Texas (or, if
appropriate, a federal court located within the State of Texas) and the Company
and
Page 20 of 22

--------------------------------------------------------------------------------



you each consents to the jurisdiction of such a court. With respect to any such
court action, the Company and you (i) submit to the personal jurisdiction of
such courts; (ii) consent to service of process by the means specified under
paragraph 11; (iii) waive any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction, inconvenient
forum, or service of process; and (iv) agree that the Company may seek
injunctive relief in a court of law to enforce the restrictive covenants set
forth in the Restrictive Covenant Agreement. THE COMPANY AND YOU EACH HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS RELEASE.
D. Paragraph headings used in this Release are for informational purposes only
and shall not be construed or interpreted as part of this Release. Usage of the
singular shall include the plural and vice versa. Use of male pronouns shall be
read to include the female and vice versa.
E. Except for the specific representations expressly made by the Company in this
Release, you specifically disclaim that you are relying upon or have relied upon
on any communications, promises, statements, inducements, or representation(s)
that may have been made, orally or in writing, regarding the subject matter of
this Release. The Parties represent that they are relying solely and only on
their own judgment in entering into this Release.
F. This Release is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), if and to the extent applicable, and will
be interpreted and applied in a manner consistent with that intention. Toward
that end, unless permitted sooner by Section 409A of the Code, severance amounts
otherwise payable within six (6) months after termination of employment will be
deferred until and become payable on the first (1st) day of the seventh (7th)
month following termination of employment. Further, to the extent Section 409A
of the Code is applicable, the phrase “termination of employment” shall have the
same meaning as a “separation from service” as defined in Section 409A of the
Code and its accompanying regulations. Notwithstanding any provision of this
Release, to the extent required by Section 409A, if the time period in which
this Release may be signed and revoked spans two (2) taxable years, the
Separation Payments shall be made or commence in the latter year.
G. This Release can be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument for
the same effect as if all Parties hereto had signed the same signature page. A
facsimile or e-mail copy of any Party’s signature shall be deemed as legally
binding as the original signature.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Page 21 of 22

--------------------------------------------------------------------------------







PLEASE READ CAREFULLY – THIS RELEASE INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS RELEASE, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS RELEASE AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


I hereby provide this Waiver and General Release Agreement as of the date set
forth below and acknowledge that my execution of this Waiver and General Release
Agreement is in further consideration of the separation benefits that I
acknowledge I would not be entitled to if I did not sign it. I intend this
Waiver and General Release Agreement to become a binding agreement between the
Company and me if I do not revoke my acceptance within seven (7) days of the
date set forth next to my signature below. My signature below means that I have
read this Waiver and General Release Agreement and agree and consent to all of
the terms and conditions contained in this Waiver and General Release Agreement.


RELEASOR:
_____________________________
Teresa South
______________________________
Date






FOR THE RELEASEES:


_________________________________________
David Alexander
Senior Vice President
Chief Human Resources and Compliance Officer
Page 22 of 22